DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated slots configured to guide movement of the spinal rod (claims 1, 12, and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the U-shaped head portion includes elongated slots disposed about side surfaces of the extensions” (claims 1, 12, and 19), does not reasonably provide enablement for “elongated slots…configured to guide movement of the spinal rod” (claims 1, 12, and 19).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The specification states that “recesses or channels 213 may be configured to…help guide movement of the spinal rod 201 (not shown)” (para. 0037; see also para. 0040 which recites a similar statement).  Fig. 3D shows the location of spinal rod 201 relative to recesses 213 (see Fig. 3D inset below) after spinal rod 201 is seated on saddle 103.  Fig. 9B shows the structure of recesses 213.  Based on these figures, it is unclear how recesses 213 would be configured to guide movement of spinal rod 201 as recesses 213 do not appear to be capable of guiding movement of spinal rod 201 downwards toward saddle 103 or guiding movement of spinal rod 201 in saddle 103 (see the movement shown in Figs. 3A-3B).  There does not appear to be any structure on spinal rod 201 in contact with recesses 213, which would be necessary for recesses 213 to have any impact on movement of spinal rod 201.
[AltContent: textbox (Recesses 213)]








Notice Regarding Art Rejections
	Butterman discloses that the U-shaped head portion (attachment head 101) includes elongated slots (see Fig. 2 inset below) disposed about side surfaces of the extensions (see Fig. 2 inset below).  The claims have not been rejected under 35 U.S.C. 102 or 35 U.S.C. 103 because art has not been found wherein the elongated slots are configured to guide movement of the spinal rod as recited in claims 1, 12, and 19.  However, note that the elongated slots of Butterman (see Fig. 2 inset below) are configured similar to recesses 213 of Applicant’s invention (see Fig. 9B inset below).  Thus, merely deleting the recitation “and configured to guide movement of the spinal rod” from claims 1, 12, and 19 would result in the claims being rejected similar to the rejections in the Final Rejection mailed on August 22, 2022.
[AltContent: connector][AltContent: textbox (Elongated Slot)][AltContent: connector][AltContent: textbox (Extension)][AltContent: connector][AltContent: textbox (Extension)]











[AltContent: textbox (Recess 213)]









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773